

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 44

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mrs. Clinton (for

			 herself, Mr. Enzi,

			 Mr. Kennedy, and

			 Ms. Snowe) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on Rules and

			 Administration

		

		CONCURRENT RESOLUTION

		Permitting the use of the rotunda of the

		  Capitol for a ceremony to honor Constantino Brumidi on the 200th anniversary of

		  his birth.

	

	

		That the rotunda of the Capitol is

			 authorized to be used on July 26, 2005, for a ceremony to honor Constantino

			 Brumidi on the 200th anniversary of his birth. Physical preparations for the

			 ceremony shall be carried out in accordance with such conditions as the

			 Architect of the Capitol may prescribe.

		

